 



Exhibit 10.1a

PLEASE SIGN & RETURN

CAVCO INDUSTRIES, INC.

Dear _____________:

     Effective _____________ , you have been granted a Non-qualified Option to
purchase up to ______ shares of the common stock, par value $.01 per share, of
Cavco Industries, Inc., a Delaware Corporation (the “Company”), for
$ _______ per share (the “Option”). This Option is granted under the Cavco
Industries, Inc. Stock Incentive Plan (as such plan may be amended from time to
time, the “Plan”). A copy of the Plan is available to you upon request to the
Corporate Secretary during the term of this Option. This Option will terminate
upon the close of business on [date not later than seven years from grant date],
unless earlier terminated as described herein or in the Plan. This Option will
vest and become exercisable in the amounts and on the dates shown below:

                                    shares                                      
shares                                       shares                            
          shares                        

     Except as is otherwise provided in this award agreement, all rights to
exercise this Option shall terminate within four (4) months after the date the
optionee ceases to be an employee of the Company, or ceases to be a Director,
whichever may occur later, for any reason other than death or Disability (but in
no event later than the end of the original period of the option). In the event
of an optionee’s Disability and resulting termination of Employment, this Option
will terminate six (6) months after such optionee’s Employment Termination Date.
However, if this Option is held by a Director who, on the date he or she ceases
to be a Director (and, if also an employee, ceases to be an employee), has at
least ten (10) years of service as a Director, than all Shares subject to such
Option will vest on the date the Director ceases to be a Director, and all
rights to exercise such Option will terminate three (3) years thereafter. Also,
if this Option is held by a Director who, on the date he or she ceases to be a
Director (and, if also an employee, ceases to be an employee) has less than ten
(10) years of service as a Director, then all rights to exercise such Options
will terminate four (4) months after he or she ceases to be a Director.

     You may exercise any vested portion of this Option by electing to effect a
broker-assisted cashless exercise, which involves the immediate sale of the
stock received upon exercise in the open market through an approved broker who
will pay to the Company the exercise price and tax withholdings attributable to
such exercise.

     This Option is subject to the Plan, and the Plan will govern where there is
any inconsistency between the Plan and this Option. The provisions of the Plan
are also provisions of this Option, and all terms, provisions and definitions
set forth in the Plan are incorporated in this Option and made a part of this
Option for all purposes. Capitalized terms used but not defined in this Option
will have the meanings assigned to such terms in the Plan. This Option has been
signed in duplicate by Cavco Industries, Inc. and delivered to you, and (when
you sign below) has been accepted by you effective as of _____________.

     
ACCEPTED BY OPTIONEE
  CAVCO INDUSTRIES, INC.
as of                                         
   
 
   

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

[Name]
  Joseph H. Stegmayer

  Chairman, President and Chief Executive Officer

